129 F.3d 125
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FOODLAND SUPERMARKET, LTD., Plainitff-Appellee,v.Gary S. HAMADA, in his capacity as Administrator of theDisability Compensation Division, and Lorraine H. Akiba, inher capacity as Director of the Department of Labor andIndustrial Relations, Defendants-Appellants.
No. 96-15337.
United States Court of Appeals, Ninth Circuit.
Oct. 23, 1997.

1
Before SCHROEDER and KLEINFELD, CJ, and WALLACE, Int'l Trade Judge.*


2
The appellants' appeal is hereby dismissed as moot.  Furthermore, the case is remanded to the district court with instructions to vacate its judgment.  See United States v. Munsinqwear, Inc., 340 U.S. 36, 40-41 (1950).



*
 The Honorable Evan J. Wallach, U.S. Court of International Trade, sitting by designation